[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-12005                 DEC 21, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                            D.C. Docket No. 1:09-cr-00107-CG-B-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus

JOSHUA EDWARD LEDKINS,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Alabama
                                 ________________________

                                     (December 21, 2010)

Before HULL, WILSON and MARTIN, Circuit Judges.

PER CURIAM:

         Robert Ratliff, appointed counsel for Joshua Edward Ledkins in this direct

criminal appeal, has moved to withdraw from further representation of Ledkins
and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and Ledkins’s conviction

and sentence is AFFIRMED.




                                         2